     Case 3:20-cv-01654-LAB-WVG Document 8 Filed 12/07/20 PageID.42 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10   Erica Dawn Haywood,                         Case No. 20-cv-01654-LAB-WVG
11
                                   Petitioner,   ORDER:
12
     v.                                             1) VACATING ORDER
13
     San Diego County, CA Sheriff,                     GRANTING LEAVE TO
14                                                     PROCEED IN FORMA
                                Respondent.            PAUPERIS [Dkt. 2], AND
15
16                                                  2) DIRECTING PLAINTIFF TO
                                                       PAY FILING FEE OR SHOW
17
                                                       CAUSE
18
19         Petitioner Erica Dawn Haywood is proceeding in forma pauperis pursuant to
20   the Court’s August 26, 2020 Order. Her case was subsequently transferred to the
21   undersigned District Judge, after which the Court directed her to show cause why
22   the matter shouldn’t be dismissed without prejudice. (Dkt. 7.) Since that Order, the
23   Court learned that Haywood has had at least eight prior prisoner civil actions or
24   appeals dismissed on the grounds that they were frivolous, malicious, or failed to
25   state a claim upon which relief may be granted. See Haywood v. San Diego County
26   Sheriff, Case No. 20-cv-2279-LAB-DEB, Dkt. 3 (S.D. Cal. Dec. 1, 2020) (listing
27   cases).
28   ///

                                           1                    20cv1654-LAB-WVG
     Case 3:20-cv-01654-LAB-WVG Document 8 Filed 12/07/20 PageID.43 Page 2 of 2



 1        Under 28 U.S.C. § 1915(g), a prisoner may not proceed in forma pauperis
 2   with three or more such “strikes” unless the prisoner “is under imminent danger of
 3   serious physical injury.” This exception is designed to address “genuine
 4   emergencies” posing a “real and proximate” threat. Lewis v. Sullivan, 279 F.3d
 5   526, 531 (7th Cir. 2002). The Petition’s allegations—unsanitary conditions,
 6   generalized COVID-19 concerns, non-sexual interactions with individuals allegedly
 7   infected with sexually transmitted diseases, and health care failures resulting in
 8   hypertension and “serious issues adjusting”—don’t establish a genuine
 9   emergency.
10        Accordingly, the August 26, 2020 Order Granting Leave to Proceed in Forma
11   Pauperis is VACATED. This case will be dismissed unless Haywood, on or before
12   January 8, 2021 and in addition to complying with the November 25, 2020 Order
13   to Show Cause, either: 1) pays the $5.00 filing fee; or 2) SHOWS CAUSE why she
14   should be permitted to proceed in forma pauperis.
15
16        IT IS SO ORDERED.
17   Dated: December 7, 2020
18                                            Hon. Larry Alan Burns
                                              Chief United States District Judge
19
20
21
22
23
24
25
26
27
28

                                          2                      20cv1654-LAB-WVG
